DETAILED ACTION
	Claims 1 and 6-7 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/343,378 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 11/25/2020 response will be addressed to the extent they apply to current rejection(s).
	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites ‘wherein the surface modification layer…..of which one end is linked to the ceria nanoparticle and the other end is linked to the polyethylene glycol residue’ and also recites ‘wherein the inner layer comprise a multifunctional organic compound residue having a first terminal residue linked to the ceria nanoparticles and a second terminal residue linked to the outer layer’ and ‘wherein the inner layer comprises a residue of a multifunctional organic compound and the multifunctional organic compound has a first terminal group capable of binding to the ceria nanoparticle and a second terminal group capable of binding to a polyethylene glycol derivative’.  Thus the inner layer is claimed as both linked and capable of binding providing unclear metes and bounds to the instant claim as to whether the multifunctional compound is required to be linked or just capable of being linked.  For examination purposes either interpretation will be deemed to meet the instant claim limitation.

	Modified Rejections:
	The following rejections have been modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0070500 (previously applied) in view of Nguyen (previously applied) and US 2015/0315561 (previously applied).
3+ is greater than the content of Ce4+ is met by the ‘500 publication teaches functionalized nanoparticles of cerium oxide coated with polyethylene glycol to form targeted nanoceria particles (abstract).  Figure 8 demonstrates the functionalization of the ceria nanoparticles wherein a carboxylate polyethylene glycol residue is attached (Figure 8).  The nanoparticles are taught as amine functionalized prior to coating as to promote coating by the PEG [0010].  A predominant +3 oxidation state on the surface of CNPs is responsible for the nanoparticles unique antioxidant properties ([0007], [0014], Figure 1).  The particles are taught to be used to treat Alzheimer’s disease (abstract) and thus would meet the limitation for use for biomedical treatment.
The limitation of wherein the surface modification layer comprise an outer layer including the polyethylene glycol residue and an inner layer of which one end is linked to the ceria nanoparticle and the other end is linked to the polyethylene glycol residue is met by the ‘500 publication teaching formation of a functionalization layer on the surface of the ceria particles, thus teaching the inner layer which is linked to ceria and the other end linked to the polyethylene glycol residue, which is then attached to a polyethylene glycol containing outer layer, see Figure 8.
Regarding claim 6, the limitation of wherein the ceria nanocomposite has a particle size of 1nm to 100 nm is met by the ‘500 publication teaching the nanoparticles 
The ‘500 publication does not specifically teach the inner layer comprises a residue of a multifunctional organic compound and the multifunctional organic compound has a first terminal group capable of binding to the ceria nanoparticle and a second terminal group capable of binding to a polyethylene glycol derivative which is an origin of the polyethylene glycol residue, comprises an aliphatic aminocarboxylic acid (claim 1) or the elected surface modification layer (6-aminohexanoic acid).
The ‘500 publication does not teach the elected methoxy PEG succinimidyl glutamate (claim 1).
Nguyen teaches synthesizing metal oxides (title) through the use of bifunctional 6-aminohexanoic acid (AHA) capping agents (abstract).  The AHA is taught to be capped on the nanocrystals and be uniformly deposited on the surface of each individual nanosupport (page 2, first paragraph).  The materials used are taught to include cerium nitrate hexahydrate and 6-aminohexanoic acid (chemicals, page 5).  The role of capping 6-aminohexanoic acid is to capture metal ion by its interaction with COOH group which favors the formation of highly dispersed metal on oxide surface during synthesis (page 8, first paragraph).
The ‘561 publication teaches Pegylation oligomers to be used to include methoxy polyethylene glycol [0074].  PEG reagents for pegylation can be activated PEGS, which may be used for amine pegylation.  Examples of commercially available chemical for pegylation include methoxy PEG succinimidyl glutarate [0079].
. 

Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0271899 (previously applied) in view of US 2012/0070500 (previously applied), US 2007/0123996 (previously applied), Nguyen (previously applied) and US 2015/0315561 (previously applied).
Regarding claims 1 and 7, the limitation of a ceria nanocomposite for biomedical treatment, the ceria nanocomposite comprising a ceria nanoparticle having a surface and a surface modification layer disposed on the surface of the ceria nanoparticle, wherein the surface modification layer comprises a polyethylene glycol residue is met by the ‘899 publication teaching compositions useful in therapeutics and treatment and/or prevention of various disease conditions including nanoparticles (abstract).  Modification of ceria nanoparticles are taught to include PEG groups (Figure 3, [0026], [0018], [0078]).

Regarding claim 6, the limitation of wherein the ceria nanocomposite has a particle size of 1 nm to 100 nm is met by the ‘899 publication teaching ceria nanoparticle having a diameter of 5 to 10 nm [0116].  The ‘899 publication does not specifically teach the modified particle size, however it would be obvious to one of ordinary skill in the art to optimize the ceria particle and modification to obtain the desired composite size based on routine experimentation and optimization.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

The ‘899 publication does not specifically teach wherein the content of Ce3+ is greater than the content of Ce4+ (claim 1).

The ‘899 publication does not teach the elected methoxy PEG succinimidyl glutamate (claim 1).
The ‘500 publication teaches functionalized nanoparticles of cerium oxide coated with polyethylene glycol to form targeted nanoceria particles (abstract).  Figure 8 demonstrates the functionalization of the ceria nanoparticles wherein a carboxylate polyethylene glycol residue is attached (Figure 8).  The nanoparticles are taught as amine functionalized prior to coating as to promote coating by the PEG [0010].  A predominant +3 oxidation state on the surface of CNPs is responsible for the nanoparticles unique antioxidant properties ([0007], [0014], Figure 1).  The particles are taught to be used to treat Alzheimer’s disease (abstract).
The ‘996 publication teaches the use of biocompatible materials to accelerate repair to damage bones and tissues (abstract).  Ceria is taught to be preferable at least 10% more Ce3+ molecules versus Ce4+ molecules, more preferable 30% more [0009].  The use of ceria ions in a reduced state has led to unexpected and surprising results with respect to cell attachment and growth [0053].
Nguyen teaches synthesizing metal oxides (title) through the use of bifunctional 6-aminohexanoic acid (AHA) capping agents (abstract).  The AHA is taught to be 

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use ceria nanoparticles in the 3+ form being greater as the ‘996 publication teaches a desire for the 3+ form to be in greater quantity in order for cells to attach.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to do so because the ‘500 publication teaches the use of 3+ oxidation state of ceria to treat Alzheimer’s disease and the ‘996 publication teaches the use of the 3+ form for cell attachment and growth, thus it was well known in the art to use the 3+ form for treatment of various diseases.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘996 publication and the ‘500 publication teaches it was well known to use the 3+ form for ceria nanoparticles and additionally the ‘899 publication teaches that it is well known that cerium may exist in two oxidation states 3+ form and the 4+ form, wherein the use of acid or pH changes is well known method of converting between the two forms.  Thus the ‘899 publication teaches both forms are known and a method to convert between the two forms and the ‘996 publication and the ‘500 publication teaches it is well known to use the 3+ form of the nanoparticles in order to obtain 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use 6-aminohexanoic acid as the functional group on the ceria nanoparticles taught by the ‘899 publication because Nguyen teaches the use of 6-aminohexanoic acid to cover cerium nanoparticles.  One of ordinary skill in the art before the filing date of the claimed invention would have found it obvious to substitute one functional group forming chemical on the surface of a ceria particle as taught by the ‘899 publication with that of Nguyen, 6-aminohexnaoic acid, as Nguyen and the ‘899 publication are both directed to forming functional groups on the surface of ceria nanoparticles, thus providing a reasonable expectation of success and motivation to try the substitution. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use methoxy PEG succinimidyl glutarate as taught by the ‘561 publication for the PEG spacer taught by the ‘899 publication because the ‘561 publication teaches known chemical used for PEGylation which are commercially available and the ‘899 publication teaches the ceria nanoparticles which contains chemical attachment to the surface of the particle [0019] wherein the reactive groups are taught to include carboxylic acid groups [0024] wherein carboxylic acid compounds are known to be used with the ceria nanoparticle [0048].  Thus it would have been obvious to one of ordinary skill in the art to substitute one bifunctional PEG spacer molecule for a second bifunctional PEG spacer molecule with a reasonable expectation of success.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the ‘500 publication (Cimini) does not teach or suggest an inner layer comprising a residue of a multifunctional organic compound where the multifunctional organic compound has a first terminal group capable of binding to the ceria nanoparticles and second terminal group capable of binding to polyethylene glycol derivative.
	In response, Applicant is referred to the modified rejections applied above wherein Nguyen teaches synthesizing metal oxides (title) through the use of bifunctional 6-aminohexanoic acid (AHA) capping agents (abstract).  The AHA is taught to be capped on the nanocrystals and be uniformly deposited on the surface of each individual nanosupport (page 2, first paragraph).  
	Applicant argues the components of the claimed ceria nanocomposite are linked in order of ceria nanoparticles to aliphatic aminocarboxylic acid residue (carboxyl group residues + amino group residues) to polyethylene glycol derivate residues (see Figure 1 above).  In contrast the components of nanoparticles of Cimini are bonded in the order of ceria residue to isocyanate group to antibody.  The claimed ceria nanocomposite further comprise an amino group residue and a PEG derivative residue.  Therefore the structure is very different.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nguyen teaches synthesizing metal oxides (title) through the use of bifunctional 6-aminohexanoic acid (AHA) capping agents (abstract).  The AHA is taught to be capped on the nanocrystals and be uniformly deposited on the surface of each individual nanosupport (page 2, first paragraph).  
	Applicant argues Nguyen teaches the use of 6-aminohexanoic acid covers cerium nanoparticles.  The AHA-capped nanocrystals of Nguyen, the NH2 head of the bifunctional AHA molecule is bonded to the nanocrystal and the free COOH group which is the other end of the AHA is located at the outermost bonded with metal ions.  Nguyen further states that the role of capping 6-aminohexanoic acid is to capture metal ion by its interaction with COOH group which favors the formation of highly dispersed metal on the oxide surface during synthesis.  Applicant provides a table demonstrating the different in bonding between Nguyen and the claimed ceria nanocompsite.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific bonding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant appears to be arguing a different in orientation or bonding of the amino and carboxylic groups of the AHA, however the specific orientation of the AHA group and the method of bonding is not in the instant claims.  Therefore Nguyen bonding would meet the instant claim limitations.

In response, one of ordinary skill in the art before the filing date of the claimed invention would have found it obvious to substitute one functional group forming chemical on the surface of a ceria particle as taught by the ‘500 publication with that of Nguyen, 6-aminohexnaoic acid, as Nguyen and the ‘500 publication are both directed to forming functional groups on the surface of ceria nanoparticles, thus providing a reasonable expectation of success and motivation to try the substitution.
	Applicant argues the outermost binding material of Nguyen is different.
	In response, the ‘500 publication teaches the formation of functionalization layer on the surface of the ceria particles which reader on the claimed inner layer which is linked to the ceria and the other end is linked to PEG residue.  Nguyen teaches the attachment of such a functional layer to the ceria particle. Thus it would be obvious to one of ordinary skill in the art to functionalize the ceria nanoparticle to obtain a group to react with the PEG residue.  
	Applicant argues the ‘561 publication (Schabbauer) does not cure the deficiencies of the ‘500 publication and Nguyen.
	In response, Applicant’s arguments regarding the ‘500 publication and Nguyen are addressed as originally presented.
	Applicant argues the target is completely different as the ‘561 publication teaches pegylation of protein.
In response, the ‘561 publication teaches known chemical used for PEGylation which are commercially available and the ‘500 publication teaches the medication of 
	Applicant argues the ‘899 publication (Leiter) does not teach or suggest an aliphatic aminocarobylic acid.
	In response, Applicant is referred to the modified rejections applied above wherein Nguyen teaches synthesizing metal oxides (title) through the use of bifunctional 6-aminohexanoic acid (AHA) capping agents (abstract).  The AHA is taught to be capped on the nanocrystals and be uniformly deposited on the surface of each individual nanosupport (page 2, first paragraph).  
Applicant argues Nguyen teaches the use of 6-aminohexanoic acid covers cerium nanoparticles.  The AHA-capped nanocrystals of Nguyen, the NH2 head of the bifunctional AHA molecule is bonded to the nanocrystal and the free COOH group which is the other end of the AHA is located at the outermost bonded with metal ions.  Nguyen further states that the role of capping 6-aminohexanoic acid is to capture metal ion by its interaction with COOH group which favors the formation of highly dispersed metal on the oxide surface during synthesis.  Applicant provides a table demonstrating the different in bonding between Nguyen and the claimed ceria nanocompsite.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific bonding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant appears to be arguing a different in orientation or bonding of the amino and carboxylic groups of the AHA, however the specific orientation of the AHA group and the method of bonding is not in the instant claims.  Therefore Nguyen bonding would meet the instant claim limitations.
Applicant argues the target is completely different as the ‘561 publication teaches pegylation of protein.
In response, the ‘561 publication teaches known chemical used for PEGylation which are commercially available and the ‘500 publication teaches the medication of nanoparticle with PEG containing carboxy groups thus allowing further functionalization after the spacer [0034].  Thus it would have been obvious to one of ordinary skill in the art to substitute one bifunctional PEG spacy molecule for a second bifunctional PEG spacer molecule with a reasonable expectation of success.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/LMB/           Examiner, Art Unit 1613

/DENNIS J PARAD/           Primary Examiner, Art Unit 1612